Citation Nr: 0828010	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-13 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for dysthymic 
disorder, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981 and from February 1986 to November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Cleveland, Ohio.  However, the veteran's 
claims file was subsequently transferred to the RO in 
Philadelphia, Pennsylvania, which issued the May 2005 rating 
decision.  The claims file was then transferred back to the 
jurisdiction of the RO in Cleveland, Ohio, which issued the 
April 2006 statement of the case and certified the veteran's 
appeal to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's dysthymic disorder is manifested by anxiety 
and agitation around others, difficulty in family and 
occupational relationships, auditory hallucinations, sleep 
impairment, and continued feelings of depression; productive 
of mild to moderate social and occupational impairment.




CONCLUSION OF LAW

The criteria for a 30 percent rating for dysthymic disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in April 2005.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's dysthymic disorder is currently 
assigned a10 percent disability evaluation, effective from 
October 18, 2004, pursuant to 38 C.F.R.  
§ 4.130, Diagnostic Code 9433.
Under those criteria, a 10 percent evaluation is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms with decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication. 

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 10 percent 
for his dysthymic disorder.  Although the veteran does not 
meet all of the criteria set forth under Diagnostic Codes 
9411 for a 30 percent rating, it is not necessary that all of 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present.

In this case, the veteran has been assigned GAF scores 
ranging from 55 - 68.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
of 51 to 60 indicate moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  A GAF score 
of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The evidence establishes that steady symptoms of depression, 
auditory hallucinations, sleep impairment, difficulty with 
relationships and difficulty being around other people have 
been documented.  The Board observes that these symptoms 
existed when the veteran filed his claim in October 2004, and 
have remained constant since that time.  In addition, as 
evidenced by the veteran's assigned GAF scores which have 
fluctuated between 55 and 68, the severity of his dysthymic 
disorder has ranged from mild to moderate impairment.

Socially, the veteran has been married three times, all of 
which ended in divorce.  A September 2007 VA medical center 
(VAMC) treatment record indicates that the veteran had 
difficulty dealing with the death of his mother, and he had 
auditory hallucinations in the form of his deceased mother 
calling him.  The veteran has also continuously indicated 
that he feels anxious and agitated around people, and that he 
has very little contact with others.  Although a June 2007 
VAMC treatment record indicates that the veteran had to hand 
over custody of his daughter to his former wife, at the April 
2005 VA examination, the veteran indicated that he did have 
other children and that he did have contact with them.  These 
manifestations may best be described as moderate social 
impairment, as contemplated by the criteria for a 30 percent 
evaluation.

Industrially, the record reflects that the veteran has been 
unemployed since approximately March 2006.  From a review of 
the veteran's VAMC treatment records, it appears that the 
veteran first took medical leave from his job in March 2006 
in order to seek treatment for his mental health issues, and 
later resigned as a result of these issues.  In a January 
2007 statement, the veteran contended that he was unemployed 
due to his anxiety, which included panic attacks, suspicious 
behaviors, and thinking someone was out to harm him.  His 
previous employment as a social worker required the veteran 
to deal with people.  However, at the April 2005 VA 
examination, the veteran told the examiner that at times he 
can work around other people.  Thus, overall, the veteran's 
symptoms are indicative of moderate occupational impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, as contemplated by the criteria for a 30 percent 
rating.

Similarly, a review of the record indicates that despite his 
financial difficulties due to unemployment, the veteran is 
generally functioning satisfactorily.  At the April 2005 VA 
examination, the examiner noted that the veteran was 
punctual, well-dressed, well-groomed, cooperative, 
articulate, and easy to engage.  The veteran showed no 
psychomotor agitation or retardation, no obsessive-compulsive 
rituals and he had fair memory and concentration.  The 
veteran also denied any current suicidal ideation.  
Nonetheless, VAMC treatment records indicate that the veteran 
has suffered from depression, anxiety, panic attacks, and 
sleep difficulties.  In light of the aforementioned evidence 
and with the application of the benefit of the doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected psychiatric disability picture more nearly 
approximates the criteria for a 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433 due 
to moderate occupational and social impairment. 38 C.F.R. § 
4.7 (2007).

However, neither the symptoms nor the GAF scores assigned, 
varying from 55 to 68, are consistent with a higher or total 
schedular evaluation, as even the lowest assigned score, the 
GAF score of 55, is, as noted above, indicative of moderate, 
but not serious or total social and occupational impairment.  
The record establishes that the veteran has maintained a 
fairly steady relationship with his clinical providers.  The 
veteran continues to perform activities of daily living 
independently and has consistently maintained his personal 
appearance to a socially acceptable level, without any 
indication of grossly inappropriate behavior.  

The clinical evidence does not reflect that symptoms such as: 
flattened effect, circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, short and long term memory loss (e.g., retention of 
highly learned material, forgetting to complete tasks), 
impaired judgment, or impaired abstract thinking, all 
consistent with the assignment of a 50 percent evaluation, 
have been shown at any time.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented which reflects that the veteran's 
dysthymic disorder renders him totally incapable of any 
social interaction or utterly unemployable.  While the 
veteran may have difficulty being around others, this does 
not equate to a finding that he has total social impairment.  
There is no indication that the veteran is violent or a 
threat to others.  In addition, the veteran has indicated 
that he cannot work because of his anxiety and agitation 
around others.  However, the veteran is presumably able to 
work in a more solitary occupation.  Thus, the veteran is not 
unemployable and a total schedular evaluation is not 
warranted.  

In this regard, the Board observes the veteran's 
representative's argument that the veteran's psychiatric 
disabilities warrant a 100 percent evaluation.  However, as 
noted above, the veteran's symptoms do not meet the criteria 
for an evaluation in excess of 30 percent.  In addition, the 
Board notes the veteran's representative's argument that the 
veteran should be rated separately for his depression and 
dysthymic disorder.  However, the veteran's depression has 
been taken into account in the currently assigned 30 percent 
evaluation.  Furthermore, in Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996), the Court held that "a claim based on 
the diagnosis of a new mental disorder . . . states a new 
claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement."  In this 
case, the veteran's depression had been diagnosed in service, 
was considered at the time of the prior notice of 
disagreement, and was considered when the diagnosis of 
dysthymic disorder was made.  In fact, when the veteran filed 
his claim in October 2004, he stated that he wished to file a 
claim for depression; however the April 2005 VA examiner was 
of the opinion that dysthymic disorder was a more appropriate 
diagnosis.  Thus, in developing the veteran's claim, his 
symptoms of depression have been adequately considered and a 
separate evaluation for depression is not warranted.  

Therefore, resolving reasonable doubt in the veteran's favor 
as to the severity of his service-connected dysthymic 
disorder, the Board concludes that the criteria for a 30 
percent evaluation are met.  However, the criteria for a 50 
percent schedular evaluation are not met, as there is no 
clinical indication that the veteran is severely socially 
impaired or that he is not employable.  He performs 
independently the activities of daily living, household 
chores, hygiene, and the like.  The GAF scores assigned 
reflect mild to moderate, but not serious or total 
incapacitating severity of his dysthymic disorder.  

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 30 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for his psychiatric disability.  38 C.F.R. 
§§ 4.125 and 4.130, Diagnostic Code 9411.  

Thus, while the criteria for a 30 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a 50 percent evaluation are not met for any 
portion of the appeal period.  In essence, the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for the veteran's dysthymic disorder.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for any portion of the appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, as noted above, 
there has been no showing that the veteran's service- 
connected dysthymic disorder has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected dysthymic 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation for service-connected dysthymic 
disorder from 10 percent to 30 percent, but not higher is 
granted, subject to law and regulations governing an award of 
monetary compensation; the appeal is granted to this extent 
only.



ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


